



Exhibit 10.2


FIRST AMENDMENT TO
EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT (this
“Amendment”) is entered into as of ___________ _____, 20____ by and between
Aegion Corporation, a Delaware corporation (the “Company”), and _______________
(“Executive”).


WHEREAS, that certain Executive Change in Control Severance Agreement dated as
of ____________ (the “Agreement”) was entered into by and between the Company
and Executive; and


WHEREAS, Section 9.7 of the Agreement authorizes the Company and Executive to
agree to modifications to the Agreement; and


WHEREAS, the parties to this Amendment desire to modify the Agreement to the
extent set forth herein.


NOW, THEREFORE, based on the foregoing, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, agree as follows:


1.    Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings given such terms in the Agreement.


2.    The following modification shall be made to the Agreement:


(a)    The definition of the term “Change in Control” set forth in Article I,
Section (f) of the Agreement shall be deleted in its entirety and replaced with
the following:


“Change in Control” of the Company shall mean the occurrence of any one (1) or
more of the following events:


(i)
the acquisition by one person, or more than one person acting as a group, in a
transaction or series of related transactions, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 30% of the total fair market value or total voting power of the stock of
the Company; and/or



(ii)
a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or



(iii)
the consummation of a merger or consolidation of the Company other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior to the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; and/or



(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is a consummated sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.



For purposes hereof, “person” shall mean any person, entity or “group” within
the meaning of Section 13(d)(3) of the Exchange Act, except that such term shall
not include (i) the Company or any of its affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.





--------------------------------------------------------------------------------







3.     The Agreement is modified only as expressly provided in this Amendment
and shall otherwise remain in full force and effect. This Amendment may be
executed in counterparts, which together shall constitute the executed original.


[Remainder of Page Intentionally Left Blank; Signature Page Follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment on this ________
day of ________, 20____.


AEGION CORPORATION


___________________________
By:






___________________________
[Name of Executive]





